Citation Nr: 0714105	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-36 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, with mild hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to September 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for diabetes 
mellitus, type II, with mild hypertension, and assigned a 20 
percent evaluation, effective May 8, 2001.

In November 2003, a Decision Review Officer (DRO) granted an 
earlier effective date of July 20, 2000, for the award of 
service connection for diabetes mellitus, type II, with mild 
hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2006 decision, the Board denied an increased rating 
in excess of 20 percent for the veteran's diabetes mellitus, 
type II, with mild hypertension.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans' Claims (Court).  The attorney for the appellant and 
the Secretary of Veterans Affairs filed a motion for Joint 
Remand.  By Order of the Court in March 2007, the Joint 
Remand was ordered, and this claim was remanded to the Board 
for additional development and readjudication consistent with 
the directives contained therein.  

The veteran asserts that his service-connected diabetes 
mellitus, type II, with mild hypertension, is worse than the 
current evaluation contemplates.  A review of the claims file 
reveals that the veteran was last afforded a VA examination 
for his service-connected disability in April 2003.  The 
Board finds that further examination is required so that the 
decision is based on a record that contains a current 
examination.  An examination too remote for rating purposes 
cannot be considered "contemporaneous."  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994). 

Therefore, the veteran should undergo a VA examination to 
obtain findings specific to the rating criteria for an 
increased evaluation for his diabetes mellitus, type II, with 
mild hypertension.  The examination should include a review 
of the veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his examination in April 2003.  Any 
additional relevant records of VA or private treatment that 
are not currently of record should be obtained and associated 
with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment for his diabetes mellitus, type 
II, with mild hypertension.  After the 
veteran has signed the appropriate 
releases, those records which are not 
already in the claims folder should be 
obtained.  Specifically, the RO should 
obtain all outstanding pertinent medical 
records, to include (but not limited to) 
records from the Sacramento VA Medical 
Center.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
may be provided the opportunity to obtain 
and submit those records. 

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected diabetes mellitus, type II, 
with mild hypertension.  The claims file 
should be provided to the examiner for 
review.  Following examination and review 
of the claims file, the examiner should 
be requested to provide the following 
findings:

a.  Identify all current complications of 
diabetes mellitus, type II, to include 
commenting on the veteran's hypertension 
and its relation to his diabetes 
mellitus, type II;

b.  Describe any restriction of the 
veteran's activities restricted diet, or 
doses of insulin or other medications due 
to diabetes mellitus.

c.  Describe in detail the incidence and 
frequency of any episodes of ketoacidosis 
or hypoglycemic reactions (i.e., daily, 
weekly, monthly), the measures taken for 
their prevention, the type and frequency 
of treatment required for his diabetes 
(i.e., outpatient treatment and/or 
hospitalization, and the frequency 
thereof), and the severity of any 
complications associated with his 
diabetes mellitus, particularly the 
hypertension disorder; and

d.  Describe in detail the effect, if 
any, the service-connected diabetes 
mellitus, type II, with mild hypertension 
has on the veteran's social and 
industrial activities (e.g., whether the 
diabetes requires avoidance of strenuous 
occupation and/or recreational activities 
and other regulation of activities) and 
whether there is progressive loss of 
weight and strength, and if so, the 
extent and severity thereof.  

2.  Readjudicate the veteran's claim of 
entitlement to an initial rating in 
excess of 20 percent for diabetes 
mellitus, type II, with mild 
hypertension, to include whether a 
separate rating is warranted for the 
veteran's mild hypertension.  If the 
claim remains denied, the veteran and his 
representative should be provided an 
appropriate SSOC, and afforded the 
opportunity to respond.  The matter 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



